Citation Nr: 1825183	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-30 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus type II (DM) and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected DM and PTSD.

3.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to service-connected DM.

4.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to service-connected DM.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran had active naval service from October 1965 to November 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and October 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Sleep apnea was caused or chronically worsened by service-connected DM.

2.  Hypertension was caused or chronically worsened by service-connected DM.

3.  Left upper extremity peripheral neuropathy was caused or chronically worsened by service-connected DM.

4.  Right upper extremity peripheral neuropathy was caused or chronically worsened by service-connected DM.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for hypertension have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for service connection for left upper extremity peripheral neuropathy have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for service connection for right upper extremity peripheral neuropathy have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for Sleep Apnea

The Veteran asserts that he has sleep apnea that was caused or chronically worsened by his service-connected DM and PTSD.

Initially, the Board notes that the Veteran has been diagnosed with sleep apnea.

In October 2011, the Veteran provided a letter from his VA treating doctor.  In that letter, the doctor stated that the weight and metabolic issues from the Veteran's service-connected DM had materially contributed and worsened his sleep apnea.  It appears as if the doctor associated weight gain with DM, and associated his sleep apnea with his weight gain.  Additionally, in February 2012, the Veteran provided an additional October 2011 statement from his VA treating doctor.  Again, the doctor stated that the Veteran's sleep apnea was materially worsened by his service-connected DM.

In August 2014, the Veteran was afforded a VA examination.  At that time, the examiner opined that Veteran's sleep apnea was less likely as not caused by service-connected DM, and it was not aggravated by DM beyond the normal progression.  In so finding, the examiner stated that evidence from epidemiologic studies did not support a causal association between DM and obstructive sleep apnea.  The examiner noted that there had been studies suggesting that sleep apnea may contribute to hyperglycemia and pre-diabetes, but not the other way around.  The examiner further noted that sleep apnea was caused by recurrent partial or complete obstruction of the airway; that resistance to airflow was increased at areas of anatomic narrowing in the nasopharynx and oropharynx, and that those areas may be further compromised by a sleep-related reduction in muscle tone and the effects of gravity related to being in the supine position.  Additionally, the examiner noted that DM did not cause that type of functional change and that risk factors for developing sleep apnea included obesity and certain upper airway abnormalities.

Later in August 2014, an addendum opinion was provided.  The examiner opined that the Veteran's sleep apnea was less likely as not proximate to, the result of, or permanently aggravated by an acquired mental disorder, to include PTSD.  In so finding, the examiner noted that there was no clinical research that supported the conclusion that PTSD was the cause of sleep apnea.  Further, that though a possible association had been hypothesized, a precise mechanism and the interdependent roles of those two disabilities could not be explained.  The examiner further noted that given the current published data for PTSD and obstructive sleep apnea, there was no definitive evidence for cause and effect.  In addition, with regard to any aggravation, there was no evidence that PTSD had aggravated the Veteran's sleep apnea.  The examiner noted that several studies had supported the conclusion that there was no clear-cut evidence to support the finding that obstructive sleep apnea was aggravated by PTSD. 

The Board finds the August 2014 VA opinions to be inadequate for adjudication purposes.  In this regard, the examiner did not give appropriate consideration to the October 2011 doctor's statement regarding weight and metabolic issues from the Veteran's service-connected DM and his sleep apnea.  As the opinions are not adequate, they cannot serve as the basis of a denial of entitlement to service connection.

Therefore, the Board finds that the preponderance of the evidence is for the claim. Accordingly, entitlement to service connection for sleep apnea is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Entitlement to Service Connection for Hypertension

The Veteran asserts that he has hypertension that was caused or chronically worsened by his service-connected DM and PTSD.  Indeed, the Veteran, through his representative, has indicated that his DM and PTSD led to weight gain, which affected his hypertension.

Initially, the Board notes that the Veteran has been diagnosed with hypertension.

In June 2011, the Veteran was afforded a VA examination.  At that time, the examiner opined that it would be mere speculation to opine as to whether the Veteran's hypertension was a complication of his DM, or if it was aggravated by DM.  In so finding, the examiner stated that no objective evidence was available for review to confirm the onset date of hypertension.   

In February 2012, the Veteran provided an October 2011 statement from his VA doctor.  In that letter, the doctor noted that the Veteran's hypertension was materially worsened by his service-connected DM.

In August 2014, the Veteran was afforded another VA h examination.  At that time, the examiner opined that the Veteran's hypertension was less likely as not caused by or a result of his service-connected DM.  In so finding, the examiner noted that the Veteran had normal renal functions.  Therefore, that it was unlikely that DM caused the hypertension.  The examiner noted that the hypertension was most likely essential in nature.  The examiner also noted that there was no objective evidence that the DM aggravated the hypertension beyond the normal progression.

Later in August 2014, an addendum opinion was provided.  The examiner opined that the Veteran's hypertension was less likely as not proximate to, the result of, or permanently aggravated by an acquired mental disorder, to include PTSD.  In so finding, the examiner noted that a mood disorder and treatment for such did not cause hypertension; that blood pressure may be elevated during an episode of distress related to mood disorder or an acute exacerbation of thot disorder, but when the distress is relieved, the blood pressure returned to normal.  The examiner noted that there were lifestyle factors that contributed to poor control such as high salt diet, lack of exercise, and obesity.  Additionally, the examiner noted that there was nothing objective in the Veteran's medical record that indicated that mood disorder had chronically worsened or permanently increased the blood pressure readings.

Again, the Board finds the August 2014 VA opinions to be inadequate for adjudication purposes.  In this regard, the examiner did not fully address the Veteran's contention that weight gain from his service-connected DM and/or PTSD worsened his hypertension.  As the opinions are not adequate, they cannot serve as the basis of a denial of entitlement to service connection.

Therefore, the Board finds that the preponderance of the evidence is for the claim. Accordingly, entitlement to service connection for hypertension is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for Peripheral Neuropathy of the Upper Extremities

The Veteran asserts that he has left and right upper extremity upper radiculopathy that was caused or chronically worsened by his service-connected DM.

A review of the post-service medical evidence of record shows that the Veteran complained of numbness and burning in his upper extremities in February 2014.  At the same time, the Veteran complained of the same symptomatology in his feet.  The Veteran was diagnosed with diabetic neuropathy, however the doctor did not indicate if that neuropathy was both upper extremity neuropathy and lower extremity neuropathy.  

In October 2016, the Veteran was afforded a VA examination.  At that time, the Veteran reported that his symptoms began in 2014.  He stated that the condition began with burning and tingling in both hands and that the symptoms were intermittent and aggravated by activity.  Upon physical examination, the examiner noted that the Veteran had symptoms attributable to diabetic neuropathy.  In that regard, he had moderate and intermittent pain, and moderate paresthesias and/or dysesthesias in his bilateral upper extremities.  However, the examiner ultimately opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected DM.  In that regard, the examiner found that there was no diagnosis of left or right upper extremity neuropathy, because there was no pathology to render a diagnosis.

However, later in the same report, the examiner stated that a diagnosis was rendered for diabetic peripheral neuropathy of the upper and lower extremities.  Further, that the pathological neurological examination findings were consistent with that of a diabetic origin.  Thus, it appears as if the examiner associated the Veteran's upper extremity peripheral neuropathy with his service-connected DM.

Based on the above, the Board finds that the evidence for and against the claim is at least in equipoise.  In this regard, the medical evidence of record tends to show both that the Veteran has left and right upper extremity diabetic neuropathy, and in the alternative, that he does not.  As the medical evidence for and against the claim is at least in equipoise, the Board finds that the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for left and right upper extremity neuropathy is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for left upper extremity peripheral neuropathy extremity is granted.



Entitlement to service connection for right upper extremity peripheral neuropathy is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


